Citation Nr: 0713137	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-25 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for cardiovascular 
disability.

3.  Entitlement to service connection for residuals of a head 
injury.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2004, a statement 
of the case was issued in June 2005, and a substantive appeal 
was received in August 2005.  

In his June 2004 notice of disagreement, the veteran 
referenced injury due to asbestos.  In the March 2004 rating 
decision, the RO noted the veteran's contentions regarding 
asbestos exposure, but informed the veteran that exposure 
must result in disability.  This matter is referred to the RO 
for clarification and any necessary action.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's January 2003 claim 
included a copy of a favorable Social Security Administration 
(SSA) decision issued in June 1990.  One of the disorders 
referenced in that document may be related to residuals of a 
head injury claimed by the veteran.  It does not appear that 
medical records associated with the SSA claim are included in 
the claims file.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that VA has a duty to 
obtain SSA records when they may be relevant and VA has 
actual notice that the veteran is receiving SSA benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based.

2.  The RO should then review the expanded 
record.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should readjudicate the 
veteran's claims.  The veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



